Citation Nr: 9932573	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension benefits; to include the issue of 
entitlement to an extraschedular nonservice-connected 
disability pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied entitlement 
to nonservice-connected pension.  The veteran submitted a 
notice of disagreement in April 1997, and the RO issued a 
statement of the case in September 1997.  The veteran 
submitted a substantive appeal in January 1998.


FINDINGS OF FACT

1.  The veteran had active service from July 1969 to January 
1971, and served for more than 90 days during of the Vietnam 
Conflict.

2.  The veteran has not engaged in productive employment 
since May 1998, and asserts that this is due to lower back 
and right hip pain.

3.  The veteran reported receiving no income in his 
application for pension submitted in October 1996.


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability, including 
the issue of entitlement to an extraschedular nonservice-
connected disability pension under the provisions of 
38 C.F.R. § 3.321(b)(2), is well grounded.  38 U.S.C.A. 
§§ 1521, 5107 (West 1991); 38 C.F.R. § 3.3 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

Service department records show that the veteran had more 
than 90 days of active service during a period of war.  
Statements of the veteran in the record are to the effect 
that, after service, he worked steadily from 1981 to 1994 as 
a retail cashier.  He quit working in December 1994, due to 
complaints of right hip and lower back pain.  The veteran 
states that his last job was from February 1998 to May 1998, 
and that he had to quit the job because of lower back and 
right hip pain.  The veteran also reported receiving no 
income in 1996.  

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for entitlement to 
nonservice-connected pension benefits.  As such, the claim is 
well grounded.


ORDER

The claim of entitlement to a permanent and total rating for 
nonservice-connected pension benefits, to include the issue 
of entitlement to an extraschedular nonservice-connected 
disability pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2), is well grounded.  To this extent only, the 
appeal is granted.


REMAND

At the May 1998 VA examination, the veteran reported having 
occasional tinnitus, seasonal postnasal drip, bouts of 
depression, and panic and anxiety that are relieved by 
walking.  X-rays of the veteran's chest also revealed suspect 
overinflation, which might indicate chronic obstructive 
pulmonary disease.  In addition, the veteran was referred to 
the emergency room of the VA medical center for evaluation of 
his history of gross rectal bleeding over the past year.  
These conditions have neither been considered nor assigned 
evaluations by the rating board, and they should be in order 
to make a fully informed determination as to entitlement of 
the veteran to nonservice-connected pension.

It was also reported at the time of the examination that the 
veteran had married in 1997.  Updated information as to 
spousal income should be obtained.

VA's duty to assist includes providing the veteran with an 
examination to obtain sufficient clinical findings to rate 
each disability alleged or mentioned in the evidence, as well 
as an examination that takes into account prior medical 
evaluations and treatment.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); see also Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The United States Court of Appeals for Veterans Claims has 
held that each one of the veteran's disabilities must be 
rated under the provisions of the rating schedule.  Roberts, 
2 Vet. App. 387.  Reports of the veteran's ongoing treatment 
for disabilities are relevant to his claim and should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, a review of the record shows that the veteran was 
a state Medicaid recipient. The record is unclear as to 
whether the veteran was receiving Medicaid benefits pursuant 
to a disability. If Medicaid benefits have been awarded based 
on disability, that evidence supporting the decision may have 
bearing on the veteran's claim of nonservice-connected 
pension, and must be considered before proceeding with the 
appeal. Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
provide updated information as to marital 
status, employment, and spousal income as 
it appears his status has changed since 
he executed VA Form 526 in October 1996.  
In addition, he should provide a detailed 
list of all sources (VA and non-VA) of 
recent evaluations and treatment for his 
disabilities.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should obtain from the State 
of New York any records pertinent to the 
veteran's claim for Medicaid benefits, as 
well as the medical records relied upon 
concerning any claims.  If the search for 
treatment records is negative, the 
response from that agency should be 
incorporated into the claims folder.	

3.  The RO should arrange to have the 
veteran undergo such VA examinations as 
are necessary to evaluate the diagnosis 
and extent of each of his disabilities.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  All disabilities should be 
clearly identified and fully described.  
Each examiner should give a fully 
reasoned opinion as to what effect the 
disabilities found have on the veteran's 
ability to work, and state whether the 
veteran's disabling conditions are 
susceptible to improvement through 
appropriate treatment.  Examiners should 
support their opinions by discussing 
medical principles as applied to the 
specific evidence in the veteran's case.  
In order to assist the examiners in 
providing the requested information, the 
claims folder should be made available to 
the examiners for review in conjunction 
with examinations, and the examiners 
should acknowledge such review in the 
examination report.

4.  After the above development, the 
rating action must assign separate 
evaluations for each of the veteran's 
disabilities, as well as include 
consideration of evaluating each of the 
disabilities under the provisions of 
38 C.F.R. § 3.321(b)(2) in accordance 
with Roberts.  

5.  The RO should then review the 
veteran's claim for nonservice-connected 
pension, and consider whether an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(2) is 
appropriate. The RO should also take into 
consideration provisions of 38 C.F.R. 
§§ 4.16 and 4.17, and the two-prong test 
enunciated in Brown v. Derwinski, 2 Vet. 
App. 444 (1992).

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

